 J. P. HAMER LUMBER COMPANYJ. P. Hamer Lumber Company, Division of GambleBrothers, Inc. and United Furniture Workers ofAmerica, AFL-CIO. Case 9-CA-11541March 29. 1979DECISION AND ORDERBY CHAIRMAN FANNING AND MEMBERS JENKINSAND PENELLOOn September 26, 1978, Administrative Law JudgeRobert M. Schwarzbart issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief and the GeneralCounsel filed an answering brief to Respondent's ex-ceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusions2of the Administrative Law Judge and toadopt his recommended Order, as modified.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Rela-tions Board adopts as its Order the recommended Or-der of the Administrative Law Judge, as modified,and hereby orders that the Respondent, J. P. HamerLumber Company, Division of Gamble Brothers,Inc., Burnside, Kentucky, its officers, agents, succes-sors, and assigns, shall take the action set forth in thesaid recommended Order, as modified below:1. Substitute the following for paragraph (b):"(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise oftheir rights guaranteed in Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.I Respondent has excepted to certain credibility findings made b. the Ad-ministrative Law Judge. It is the Board's established policy not to overrulean Administrative Law Judge's resolutions with respect to credibility unlessthe clear preponderance of all of the relevant evidence convinces us that theresolutions are incorrect. Standard Dry Wall Products. Inc.. 91 NLRB 544(1950), enfd. 188 F.2d 362 (3d Cir. 1951). We have carefully examined therecord and find no basis for reversing his findings.2 The Administrative Law Judge, at fn. 31 of his Decision, cites AdvanceIndustries, 220 NLRB 431 (1975), enforcement denied in part and granted inpart 540 F.2d 878 (7th Cir. 1976), for the proposition that a unilaterallyestablished grievance procedure does not provide a sufficient basis for deny-ing employees the protection of the Act. Member Penello agrees with theAdministrative Law Judge's finding that Respondent violated the Act. inas-much as the concerted walkout herein is clearly distinguishable from theplant takeover and seizure of the means of production in Advance Industries,supra, wherein Member Penello dissented in part.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which we participated, it has beenfound that we have violated the National Labor Rela-tions Act, as amended, in certain respects. To correctand remedy these violations, we have been directed totake certain actions and to post this notice.WE WIt.L NOT interfere with, restrain, or coerceemployees by discharging or in any other man-ner discriminating against them for striking, par-ticipating in a concerted work stoppage, or en-gaging otherwise in concerted protectedactivities.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employeesin the exercise of rights guaranteed them by Sec-tion 7 of the Act.WE WILL offer Billy Haynes, Paul McMullin,Mike Hayes, Gerald Cook, Everett Simpson,Owen Bunch, and Rexel Gregory immediate andfull reinstatement to their former positions or, ifsuch positions no longer exist, to substantiallyequivalent positions, without prejudice to theirseniority or other rights and privileges, and wewill make each of them whole, with interest, forany loss of earnings suffered.WE WILL rescind and remove the personnelfiles of each of the above-named employees, andfrom any of our other relevant records, any refer-ence to the written notices of discharge issued tothem in connection with their respective refusalsto work an additional hour on June 3-4, 1977,and make provisions that these notices shall notbe used as grounds for further disciplinary actionagainst these employees.J. P. HAMER LUMBER COMPANY, DIVISIONOF GAMBLE BROTHERS, INC.DECISIONSTATEMENT OF THE CASEROBERT M. SCHWARZBART, Administrative Law Judge:This case was heard in Somerset, Kentucky, on November14 and 15, 1977.'Pursuant to a charge filed by the United Furniture Work-ers of America, AFL-CIO, on July 8, a complaint was is-sued b the Acting Regional Director for Region 9 on Sep-tember 8. The complaint alleges that J. P. Hamer Lumber' All dates hereinafter are in 1977 unless otherwise stated.241 NLRB No. 100613 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCompany, Division of Gamble Brothers, Inc., herein theRespondent. terminated and refuses to reinstate seven of itsemployees, in violation of Section 8(a)(1) of the NationalLabor Relations Act, as amended, because they engaged ina protected concerted walkout. The Respondent, in answer-ing the complaint, denied the commission of unfair laborpractices.All parties were given full opportunity to participate, toproduce relevant evidence, to examine and cross-examinewitnesses, and to file briefs. Briefs, which have been care-fully considered, were filed by the General Counsel and theRespondent.Upon the entire record of this case,2and from my obser-vation of the witnesses and their demeanor, I now make thefollowing:FINDINGS OF FACTI. THE BUSINESS OF THE RESPONDENTThe Respondent, a Kentucky corporation, is engaged inthe processing and manufacture of laminated flooring, fur-niture stock, and trailer truck forms at its Burnside, Ken-tucky, facility. During the 12-month period immediatelypreceding the issuance of the complaint herein, a represent-ative period, the Respondent sold and shipped goods andmaterials valued in excess of $50,000 from its Burnside fa-cility directly to points outside the State of Kentucky.Upon the foregoing uncontested facts, I find that the Re-spondent is now, and at all times material herein has been,an employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe Union is, and has been at all times material herein, alabor organization within the meaning of Section 2(5) of theAct.'111. THE ALLEGED UNFAIR LABOR PRACTICESA. The FactsThe General Counsel contends that the Respondent, onJune 7 and 8, unlawfully terminated seven employees, BillyHaynes, Paul McMullin, Mike Hayes (McMullin's step-son), Everett Simpson, Gerald Cook, Rexel Gregory, andOwen Bunch, from its second shift for having concertedlywalked off the Respondent's premises about 12:30 a.m. onJune 4, I hour before the scheduled end of their shift, toprotest the number of hours they were being required towork. The Respondent, in turn, argues that the employeeswere lawfully discharged for misconduct and insubordina-tion after they had left work early without permission orreasonable excuse. The Respondent, although disputing2 Certain errors in the transcript have been noted and are hereby cor-rected.Although the charge herein was filed by the Union in its representativecapacity, the complaint does not allege that the discharges herein had beencaused by union activities on the part of the employees involved or that theywere otherwise union-related.that the walkout was concerted, asserts that even if the em-ployees had been acting in concert their terminations wouldnot have been unlawful, as their purpose in so doing neverhad been communicated to the Respondent and as therewas an established grievance procedure available to the em-ployees.The Respondent is principally engaged at its Burnside,Kentucky, plant in the manufacture and distribution oflaminated board to be used in the production of truck trail-ers. The Respondent employs approximately 102 produc-tion employees on two shifts. The first shift was scheduledon Mondays through Saturdays from 7 a.m. to 3:30 p.m.,and, prior to April 28, the second shift worked the same 6days from 3:30 to around 12:30 a.m.4When the eventsherein took place, Harry E. Quillen was plant superinten-dent, John Maynard was assistant superintendent, andRobert (Blackie) Carrender was foreman of the secondshift.'In April Andy Mercer, a second-shift production em-ployee, gave Superintendent Quillen a petition signed by 25of the approximately 32 employees on his shift to the effectthat the second-shift employees wanted to work longerweekday hours, from 3:30 p.m. to 1:30 a.m., and therebynot have to work on Saturdays.On about April 28, Assistant Superintendent Maynard,at Quillen's instruction, conducted a meeting attended byForeman Carrender and about 20 second-shift employeesfor the purpose of conducting a vote to determine theirviews on the changes suggested in Mercer's petition. Themeeting began shortly before the start of the shift.,Maynard told the assembled employees that the Com-pany had to have a certain amount of production from theirshift but that as long as the required work was performed itdid not matter if the workweek was 5 or 6 days. Certainemployees present, including Paul McMullin and CarolBranscum, testified that Maynard had told the group thatthe hours thereafter would be changed so that the secondshift would work from 3:30 p.m. to 1:30 a.m. on the shiftsthat began on Mondays through Wednesdays and from3:30 p.m. to 12:30 a.m. on shifts beginning on Thursdaysand Fridays. After brief discussion a vote was taken, and,by show of hands, the employees unanimously approvedthe new schedule proffered by Maynard. While Maynardwas in the upstairs office seeking Quillen's approval of thevoted schedule change, most of the employees remained inthe file room and further considered the proposition.Shortly thereafter Maynard, having received Quillen's ap-proval, was asked to return to the file room where most of' The events herein related focus on the work hours of the second shift.The Respondent's position is that the nature of its operation, which requiresworking to close tolerance and making extensive use of glue, which couldharden on the machines, in the context of the need to timely complete orders,necessitates an almost continuous work effort involving long hours. A work-week of 48 to 50 hours on the second shift was deemed standard. Overtimework was frequent and mandatory and, in spite of scheduled hours, second-shift employees worked until notified by the foreman's whistle that it wastime to go home.5 In accordance with the stipulation of the parties at the hearing, I findthat at all times material herein Carrender was a supervisor within the mean-ing of the Act.6 The representation election in Case 9 RC- 11963, which resulted in theUnion's certification as bargaining representative, took place on the daypreceding the meeting.614 J. P. HAMER LUMBER COMPANYthe employees were still assembled. Maynard was told thatthe employees had reconsidered, and rather than work oddhours they would prefer to work one steady shift all week.After further discussion it was agreed and again unani-mously voted that the employees would work on Mondaysthrough Fridays from 3:30 p.m. to 1:30 a.m. Maynardagain conveyed the results of this poll to Quillen and thatday posted the following notice, over Quillen's signature, onthe bulletin board:DUE TO OUR SHIPPING SCHEDULE WE HAVE TO OPERATETHE PLANT ON 48 HOURS-WEEKLY; DAY SHIFT--7:00A.M. TO 3:30 P.M.; 6 8-1/2 HOUR SHIFTS; NIGHT SHIFT-3:30 P.M. TO 1:30 A.M.; 5 9-1/2 HOUR HIFTS;7SHIP-PING-AS REQUIRED.Although I find from the record as a whole that theabove notice was posted on about April 28, following thesecond employee vote taken that date, and that the noticeremained on the bulletin board for some time thereafter, italso is clear, whether or not justified, that an ambiguityexisted on the part of certain employees as to exactly whatwere the working hours of the second shift. All the dis-chargees herein who testified believed that the shifts whichbegan on Thursdays and Fridays should properly haveended at 12:30 a.m. Mike Hayes and Paul McMullin bothtestified that they had left the meeting before the secondvote was taken, and Billy Haynes and Paul Gregory relatedtheir unfamiliarity with the 1:30 a.m. quitting time on thosenights. Admittedly, none of these employees had been at-tentive to the bulletin board, but a basic reason for uncer-tainties as to when work was supposed to end on Thursdaysand Fridays was the varying hours actually worked, as inthe weeks that followed April 28, the second-shift employ-ees on those nights continued to work to differing times.During the payroll period ending April 30, employees onthe relevant shift averaged 47-1/2 hours, working 8-1/2 and10-1/2 hours, respectively, on Thursday and Friday of thatweek. In the week ending May 14, the employees averageda total of 48 hours, working 10 hours on both Thursday andFriday. The employees totaled an average of 47 hours forthe week ending May 21, putting in 8-1/2 hours on Thurs-day and 10 hours on Friday. The total for the week endingMay 28 was somewhat in excess of 50 hours, with shifts offrom 10 to 10-1/2 hours from Monday through Thursday ofthat week and from 10-1/2 to 11 hours on Friday. On thelast relevant week, which ended June 4, Monday was acompensated holiday, Memorial Day, for which the em-ployees received 9 hours' pay, although thereafter that weekthey were assigned to work 10 hours each night from Tues-day through Friday.''The 9-1/2 hour shifts referred to on the notice, by the Respondent'sinterpretation, included a 30-minute unpaid lunchbreak. Employees nor-mally were required to be on the Respondent's premises for at least 10 hours,including the meal recess. However, employees who finished eating and wereback at work within 15 minutes were paid for the full half-hour. Quillenexplained that this represented a liberalization of the former policy of notpaying for any part of the half-hour lunchbreak and served to encourage theemployees to return to work before the glue they were using hardened.IQuillen explained that unless sent home early because of equipmentbreakdown all second-shift employees were expected to be on the premisesfor at least 10 hours. Where company records indicated that employeesworked for less than 10 hours on a given night, equipment failure could beAccordingly, while I accept the Respondent's positionthat as the result of Mercer's petition and the votes whichfollowed on April 28, the work schedule for the second shiftwas formally changed in conformity with the above-de-scribed posted notice, I also accept the testimony of thedischargees that, whether or not warranted, they did notunderstand that the formal ending time for their shift onThursdays and Fridays was 1:30 a.m.9Quillen testified that the shift that began on Friday, June3, 3:30 p.m., was scheduled to work until 1:30 a.m., June 4.However, on June 4, about 8 a.m., he received a call fromCarrender, who reported that the above-named seven em-ployees from the second shift, without permission, hadpunched out and left at 12:30 a.m. Carrender did not knowwhy they had done so. Quillen told Carrender to leave theseemployees' timecards on his desk. Carrender also had in-formed Quillen, either during that weekend or on the fol-lowing Monday, that second-shift employees Carol Bran-scum, Jack Daniel, and Lester Loveless, had reported thatcertain of these seven men on the night in question hadasked them to leave with them but that they had refused.They, too, did not know why the seven had left.'0Quillen, on June 5, received a further report of what hadoccurred when Carrender related that he had asked BillyHaynes to run the press for Kenneth Perry" during the lasthour of the shift but that Haynes had replied that he, too,was going to leave. Carrender informed Quillen that he hadnot taken Haynes' response seriously, as the latter fre-quently made such remarks. Carrender also told Quillenthat when the employees left he was preoccupied at the rearof the plant in attempting to clear a lumber jamup thenblocking production. While Carrender was working on theproblem with several other employees he could not see thetimeclock. Carrender later discovered that although MikeHayes had been working with him until about 12:30, Hayeswas among those who had left without saying anything tohim.Carrender testified that about I p.m. Carol Branscumasked if they were all going to quit for the night at 12:30a.m. When Carrender replied that he had not heard a thingabout it, Branscum told him that some of the men had saidthat they were leaving at 12:30. Branscum did not identifythe employees who were going to leave early, and Carren-der did not ask who they were. According to Carrender,only Haynes and Branscum, as noted above, had men-tioned that employees might leave work that night beforequitting time. About 12:40 a.m., just when the lumber jamwas corrected, Carrender was approached by Branscum,presumed to be the reason. While employees were expected to be availablefor at least 10 hours' work, pursuant to company policy, they received only 9hours' holiday pay.9 In determining whether the seven employees were terminated unlawfullyfor having concertedly protested the number of working hours specificallyassigned for June 3 4, the matter of whether they then knew the extent towhich the work schedule had been changed would not be controlling.0 Quillen testified that on Sunday, June 5, he received a like report di-rectly from Jack Daniel.It Kenneth Perry, another second-shift employee, had received permissionfrom Carrender to leave at 12:30 a.m. on June 4, for dental reasons. Perry'sbrother, Robert. also employed on that shift, was released with him, as thetwo rode to work together. The record reveals that the Perrys, perhaps jeer-ingly, had told other employees that they were going to leave early, appar-ently irking some of those who had to remain.615 DECISIONS OF NATIONAL LABOR RELATIONS BOARDLoveless, and Daniel, who told him that they could notoperate as the seven employees had gone home. They iden-tified the departed employees as Cook, Bunch, Haynes,Hayes, McMullin, Gregory, and Simpson, stating that theydid not know why the seven had left. Carrender went to thefront of the building and examined the timecards. All sevenhad punched out between 12:32 and 12:33 a.m. As noted,later in the morning on June 4, Carrender made his initialreport of the incident to Quillen.On Monday, June 6, 10 a.m., having been summoned bya call from Quillen's secretary, Haynes. McMullin. Hayes,Gregory, and Cook reported to the anteroom of Quillen'soffice. Although a message was left for Bunch, he did notcome in that day. Simpson, who appeared that afternoon.was interviewed in the same manner and by the same com-pany officials as were the others. The employees were calledinto the office one at a time to meet with Quillen, Maynard,and Carrender.During each of these interviews, Quillen had before himpersonnel forms called "Employee Records Report," pre-pared for each of those to be interviewed. On each of theseforms, Quillen had had typed that the respective employeeshad left the job I hour early without their supervisor's per-mission and the following five questions, with blanks for theanswers:I. Was your reason an emergency? If yes, what?2. Why did you leave?3. Did you request permission from foreman?4. Did you talk to anyone else about leaving? If so,why?5. Did anyone else talk to you about leaving at12:30?In conducting the interviews, Quillen asked the respec-tive employees the questions on the form, writing their re-sponses on the form.Quillen related that McMullin, when interviewed, deniedthat his early departure had been prompted by an emer-gency, stating that he had left because Kenneth and RobertPerry had done so. McMullin testified that although he hadtold Carrender that he was going to leave, he had not spo-ken to anyone else, nor had anyone spoken to him aboutleaving early.'Mike Hayes, McMullin's stepson, also denied that he hadleft early on the night in question because of an emergencyor that he had discussed his departure with anyone beforeleaving. He told Quillen that he had gone home becauseKenneth Perry had done so, and, as McMullin provided histransportation to work, he had left with McMullin.'3Cook,similarly interviewed, told Quillen that he had gone becauseof a headache, without permission and without having spo-ken to anyone else about leaving.Quillen testified that Billy Haynes, when asked, statedthat he had left because he wanted to. Haynes conceded12 McMullin testified that he did not refer to the Perrys at the interviewmerely in the context of their having left early, but that their absence meantthat there would not be enough men to operate the saw. He related that heearlier had told Carrender he was leaving because he had worked 9 hoursand, at the interview, had told Quillen that the Company was working themen to death.i3 Respondent's account of the interview with Hayes is not disputed.that he had left without permission but stated that he hadtold Carrender that night that he was going home early.'4Rexel Gregory, according to Quillen, stated during hisinterview that he had left because he wanted to. Whenasked if anyone else had told him to he could leave, Greg-ory, a large man, retorted that no one told him what to do,Quillen or anyone else. They could ask, but they could nottell him what to do. Gregory then began to use foul lan-guage and was immediately discharged.'5Quillen testified that Everett Simpson, during his inter-view, stated that he had left early because he had to attenda funeral the next day and wanted to get some sleep. Inresponse to Quillen's further queries, Simpson, although de-nying that he had received permission to leave on the nightin question, did explain that I or 2 days earlier he hadasked Carrender if he could go to the funeral. Simpson de-nied having spoken to any employee about leaving early.'6All the above employees thus interviewed on June 6, ex-cept Gregory, who was terminated immediately, were toldthat they were subject to discharge and were instructed toreport to the office the next morning to learn what actionthe Respondent planned to take. The employees came backon June 7 as directed and were separately informed byQuillen of their immediate discharges. They each received acopy of their "Employee Records Report" showing thatthey had been terminated for "misconduct and insubordi-nation."The remaining participant in the walkout, Owen Bunch,'called Quillen on Wednesday, June 8. When Quillen askedwhy he had not come to his office for a hearing, Bunchreplied that he had heard that Quillen had pulled his cardand assumed that he was fired. Quillen testified that he thentold Bunch that Carrender had reported that he hadclocked out early on June 3-4 without a valid reason. Ac-cordingly, Bunch was told that he was fired and to come infor his pay. When Bunch appeared, Quillen, as with theothers, gave him a copy of his "Employee Records Report,"which showed that he, too, had been discharged for "mis-conduct and insubordination."During the afternoon of June 6, after the employees un-der discipline had been interviewed, Quillen summoned em-14 Haynes initially testified that, when called into Quillen's office, he re-sponded to the questions asked by declaring that the men had gone homeearly because they had worked their hours and were tired of working, that itwas his belief that a man did not have to work all the time. To this, Quillenhad replied that the men would work to any "damn time he told them."However, on further examination, Haynes was certain only that when Quil-len opened their conversation by asking if he had taken the notion to gohome he had said yes. Haynes could not recall whether he also had statedthat the men were tired of working all the time. In view of Haynes' uncer-tainty, I credit Quillen's account.' Gregory testified that at the start of the interview Quillen told him thattheir meeting was on the subject of being fired. Gregory had replied thatothers could come and go anytime and nothing was said. In response toQuillen's questions, he declared that he had left because Kenneth Perry hadbeen laughing and joking about leaving and because he had worked his 9hours. Gregory stated that both he and Quillen had cursed at each other andthat when Quillen handed him his check, telling Gregory that he did notwant to see him on the Respondent's property any more, Gregory had toldQuillen "to shove it up his tail."16 Simpson did not testify at the hearing.7 Bunch, who also did not testify at the hearing, had first been employedby the Respondent on October 3, 1976, and, for various infractions, had beenterminated by the Respondent twice before, in November 1976 and Febru-ary 1977. He had begun his most recent employment with the Respondenton May 13.616 J. P. HAMER LUMBER COMPANYployees Carol Branscum, Lester Loveless, Kenneth andRobert Perry, and William Decker to his office, where hemet with them one at a time, again in the presence of May-nard and Carrender. These employees related that at leastone of the seven discharged employees had asked each toleave with them at 12:30 a.m. Loveless told Quillen that hehad been approached by Bunch, Hayes, and McMullin buthad refused to go with them. Branscum related that on thenight in question she had been asked to leave at 12:30 byHaynes, Cook, McMullin, and Simpson but had refused.Decker and the Perrys also stated some of the seven em-ployees had invited them to leave but that they, too, haddeclined, the Perrys having received permission to leaveearly that night.Quillen testified that he arrived at the decision to termi-nate the seven employees after discussing the matter furtherwith Maynard and Carrender early on the morning of June7 and that the discharges were consistent with measurestaken in the past as to employees who had left work beforethe end of their shift without valid explanation or permis-sion.8As requested, while this case was in the investigatorystage, Quillen wrote a letter, dated July 25, to the RegionalDirector, setting forth his reasons for having discharged theseven employees, noting their early, unauthorized depar-tures and the various employee interviews conducted onJune 6 with employees who had participated in the walkoutand those who had refused to take part.Quillen, in his letter, quoted a passage from the employeehandbook, "Your Job And Ours," which required that em-ployees who felt unavoidably obliged to attend to personalmatters during working hours request permission from theirsupervisors, who, depending upon the urgency of the re-quest, would determine when the employee could best bespared.9Quillen stated in his letter that Gregory had been termi-nated on June 6 for having used "abusive language andobscenities" to his supervisor in violation of one of theCompany's posted work rules, whereby employees weresubjected to discharge for insubordination. The other sixemployees, it was explained, were terminated because oftheir attempts to persuade other employees to leave withthem, in violation of another rule, providing for the dis-charge of employees who instigated or counseled others toengage in a work stoppage or slowdown.As noted, those dischargees who appeared and testified,Hayes, Haynes, McMullin, and Gregory, related that theyhad left the April meeting where the work schedule hadbeen changed with the belief that the hours established af-ter the first vote would be those effectuated and, accord-ingly, that the work hours on Mondays through Wednes-days would be from 3:30 p.m. to 1:30 a.m. and onThursdays and Fridays their shift properly should be re-leased at 12:30 a.m."Quillen recalled that he had refused requests to reinstate Bunch andHaynes after the) were terminated.'9 Quillen presumed that the employee handbook and its predecessor hadbeen distributed to all employees but was not certain that this was beingdone continuously or that the affected employees actually had received cop-ies. However, certain portions of the handbook. relating to rules for disci-pline, also referred to in his letter, had been reproduced and posted on thebulletin board.Billy Haynes testified that after the work hours were re-scheduled in April he continued to complain to Carrendertwo to three times a week about the number of overtimehours he was being compelled to work, to no effect. Haynesrelated that on Friday, June 3, before the start of the shift,Carrender had told him that they were going to work 9hours that night and conclude the shift by 12:30. However,at around 10 p.m., Carrender went around the plant andtold Haynes and other employees that they would have towork longer. Haynes related that he and others on the shiftwere angered by this news and began to talk among them-selves about going home at 12:30 anyway when their 9hours were up. During a break, Haynes spoke to employeesWayne Genoe, "Little Red" Strunk, Rexel Gregory, andone or two others about leaving at 12:30, telling them thathe was tired of working so long. Genoe, at that time, hadagreed to leave with Haynes but ultimately did not. Duringanother break, Haynes also spoke to employee John Chan-ey about leaving, but Chaney, stating fear of discharge, hadrefused to go along. That night Haynes also discussed leav-ing work at 12:30 with Simpson, Hayes, and McMullin.Haynes related that at about 10 that night he told Car-render that he was going home at 12:30 because his 9 hourswould then be up. Carrender replied that if he did he wouldbe fired. At midnight Haynes told Carrender that he andMcMullin were going home when their 9 hours were up, at12:30. Carrender's response was that he had better not go.At about 12:30 a.m., Haynes saw Simpson, McMullin,and Hayes punch out and leave. Haynes then did the same,departing with Gregory. Haynes thereafter was interviewedon June 6, as described above, and told of his terminationon the following day.0Paul McMullin testified that at about 10 p.m. on June 3.during a break with other employees, including Haynes,Bunch, and Gregory, the long working hours required bythe Respondent were discussed, and some of those presentdecided that when their 9 hours of work that night werecompleted, at 12:30, they would go home.Also in the vicinity of 10 p.m., while in the file room,McMullin told Carrender that he was leaving at 12:30, asby then he would have put in the 9 hours he was supposedto work. Carrender did not reply. Later that night, Simpsonasked McMullin if he was going to go home at 12:30. WhenMcMullin replied, for the above reasons, that he would,Simpson stated that he, too, was going to leave.On the night in question, McMullin had been operatingthe knot saw, which he cleaned before leaving. McMullin,too, was interviewed on June 6 and terminated the nextday.Mike Hayes testified that he did not tell Carrender or anyother management representative that he was planning toleave work early but related that during the course of theJune 3-4 shift he agreed with his stepfather, McMullin, thatthey would leave after working 9 hours that night. Also,during their 10 p.m. break, Hayes had asked Gerald Cook if"I Approximately 2 weeks after his discharge, Haynes had a chance meet-ing with Carrender, who suggested that if Haynes went back and saw Quillenthe latter would put him back to work. However, when Haynes did go to seeQuillen at the plant, Quillen told Haynes that he did not want to see him,that he had a hell of a nerve coming back, and that before he would rehireHaynes. he would shut down the whole place.617 DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe would join him and other employees in protesting thework hours. Cook said that he would. Another employee,Forrest McDaniel, also agreed to join the protest but ulti-mately remained on the job. Although at 12:30 he wasworking near Carrender in the rear of the plant, Hayes,without telling Carrender, then walked to the front of theplant, punched out, and left with McMullin and the oth-ers.2Rexel Gregory22testified that on the night of June 3,while on break, he, Haynes, Simpson, and Hayes talkedabout working their 9 hours that night and then punchingout. At around 10 p.m., Gregory, while working on the glueline, told an employee named Foster that he and someother employees were going to go home at 12:30 a.m. Inresponse to Gregory's invitation to join them, Foster saidthat he, too, would go but later did not. At about 12:30,before leaving, Gregory called out to Carrender, then some20 feet away, "Cut it off, we are going home at 12:30."3Gregory left with the others and, as noted, was fired dur-ing his June 6 interview, a bit earlier than the others, havingused strong language to Quillen.The record reveals that nothing was said by the employ-ees during their June 3 discussions as to what they would doabout leaving work early in future weeks. Their talk merelyhad centered on their weariness and determination on theday in question. At no time before discharging them did theRespondent ask the affected employees whether they there-after would refuse to work until 1:30 a.m.; nor were anywarned that a continued insistence on leaving early wouldlead to discharge.B. Discussion and Concluding FindingsAdministrative Law Judge Goerlich, in his Board-ap-proved decision in Oklahoma Allied Telephone Company,Inc.,2set forth applicable principles in determining the ex-istence of concerted activity. Judge Goerlich noted thatwhen an employee's activities are not solely by or on behalfof himself but are with or on behalf of other employees, andhis relevant grievance is inextricably enmeshed with thecomplaints of other employees and could not be adjustedfavorably without benefits from such adjustment flowing tothe other employees similarly situated, the employee's ac-tions taken in furtherance of such a grievance are con-certed. The cohesiveness of concerted activity need not bemore than a suggestion of group action. In fact, the exis-tence of a group need not be communicated to manage-ment.25The Board has held that (210 NLRB at 920):"Even individual protests are protected as concertedactivity if the matter at issue is of moment to the group21 Approximately I month after his discharge on June 7, following hisinterview of the day before, Hayes, too, coincidentally encountered Carren-der, who told him that if he went to see Quillen the superintendent would puthim back to work. However, when Hayes, following this suggestion, went toQuillen's office, he was told that the Company did not need anyone.:2 Gregory began his employment with the Respondent on April 15.2' In view of the distance and intervening machinery in the plant, I creditCarrender's testimony that he did not hear Gregory shout that he was leav-ing. Gregory did not otherwise attempt to communicate his departure toCarrender.U210 NLRB 916 (1974).25 Hugh H. Wilson Corporation v. N.LR.B., 414 F.2d 1345, 1349 (3d Cir.1969).of employees complaining and if the matter is broughtto the attention of management by a spokesman, vol-untary or appointed for that purpose, so long as suchperson is speaking for the benefit of the interestedgroup." Carbet Corporation, 191 NLRB 892; see alsoHugh H. Wilson Corporation, 171 NLRB 1040; TheBarnsider, Inc., 195 NLRB 754 and Guernsey-Muskin-gum Electric Cooperative, Inc., 124 NLRB 618.The undisputed testimony of the employees in the instantcase establishes that they discussed among themselves thecommon problem posed by their many hours of overtimeand what their responses should be. Many had done somore than once. These conversations, addressed to a sharedproblem, provided mutual assurance and affected the re-solve of these men to take the course they ultimately pur-sued. Although only two of the employees informed theRespondent that they would not work until 1:30 a.m., itcould be concluded from the record herein, in the light ofthe foregoing principles, that no employee was alone eitherin his action or his interest. As in Oklahoma Allied Tele-phone Company, supra, the grievance of each was enmeshedwith the complaint of the others, and all would have bene-fited from the adjustment of the matter. I therefore con-clude that the dischargees acted concertedly when they re-fused to work the additional hour and walked out.Noting the cohesive timing of the refusals by the employ-ees to work on the night in question past 12:30 a.m., asshown in the timecards, in the context of their commoninterest in the shared problem, I conclude that the Respon-dent knew of the concerted nature of the dischargees' con-duct when it took action against them. Their intent to leavehad been brought to Carrender's attention in advance, andCarrender, admittedly, did nothing to check out the matter.I find his testimony that he did not know what was happen-ing that night to be incredible. Any lack of awareness byCarrender of the events developing around him was basedon a deliberate disregard.Rather, I credit the testimony of Haynes and McMullinthat they had told Carrender twice and once, respectively,of their intent to leave at 12:30 after 9 hours' work, as thisis consistent with other undisputed evidence that Carrenderhad received notice of the walkout and comports with thegeneral atmosphere in the plant at the time. Carrender alsohad known earlier of dissatisfaction with the long workinghours, as Haynes credibly testified he had complained toCarrender on this subject an average of two to three times aweek and McMullin, too, had made prior protest. Carren-der's knowledge in this area is imputable to the Respon-dent. Quillen, too, on the facts herein, including the as-cribed information, must or should have come to the samerealization and recognized that the simultaneous departureof seven employees was more than coincidental? Certainly,by the following week, when the terminations were formal-ized, the Respondent had had sufficient opportunity foroverview to have recognized the concerted nature and pur-pose of its employees' protest. The Respondent's disinclina-tion to do so does not constitute a defense.This conclusion is not altered by the dischargees' conduct26 Except for Bunch, the Respondent offered no evidence that the dis-chargees had poor work records.618 J. P. HAMER LUMBER COMPANYduring the June 6 interviews when. individually confrontedby Quillen. Maynard, and Carrender. with their positions injeopardy, they generally vacillated and gave irrelevant rea-sons for their walkout. As found from the credited evidence,these employees' earlier concerted activity and its purposewere already known to the Respondent. Their activity didnot lose any warranted protection because, in the circum-stances of the interviews, they tried to keep their jobs.In Polytech, Incorporated,2' the Board distinguished JohnS. Swift Company. Inc.,'8from N. L.R.B. v. Washington Alu-minum Company, Inc,2 and First National Bank ofOmaha,10 upon which the General Counsel principally re-lies.In Washington Aluminum, supra, as summarized in Polv-tech, supra, the Supreme Court held that when a group ofunrepresented employees spontaneously ceased work afterreporting to their jobs because of their dissatisfaction with acondition in the plant, their concerted action was entitled tothe Act's protection although the stoppage had occurredwithout any advance notice to the employer and there hadbeen no prior demand for a change in the prevailing work-ing condition.In the subsequently arising First National Bank of Omahacase, supra, the Board held, with court approval, that apreviously unannounced concerted refusal by a group ofunrepresented employees to work overtime, inspired bytheir dissatisfaction with the employer's overtime policies,was presumptively protected concerted activity. The hold-ing made clear that the stoppage did not lose its protectednature because it was limited in duration to the overtimehours and was unaccompanied by any affirmative indica-tion as to what the employees intended to do in the future ifthe employer continued to maintain the existing overtimepolicies.In Swift, supra, the Board held that the concerted refusalby employees to work overtime was unprotected eventhough the employees had not previously engaged in suchconduct. In that matter, the walkout occurred during bar-gaining negotiations and the employees had previously in-dicated to their employer that they would use the tactic ofrefusing to work overtime as a means of enforcing the em-ployer's concessions in bargaining. The employer thereuponnotified each employee that he could not remain employedunless he expressed the willingness to comply with the em-ployer's orders in the future. The employees refused to fur-nish the requested assurances. As the Board noted in theOmaha and Polytech cases, Swift and other cases in its lineare distinguishable from the situation subsequently pre-sented in First National Bank of Omaha in that in Swift theemployees' refusal to perform the assigned overtime workwas in affirmation of their previously announced intentionof embarking on intermittent or recurring strikes as a bar-gaining tactic. Polvtech sets forth the reasoning in Swift (inwhich it was held that concerted refusals to work overtimewere unprotected) as follows (195 NLRB at 696):"[W]hen employees engage in repeated work stoppages27 195 NLRB 695. 696 (1972).21 124 NLRB 394, 396 (1959). enfd. 277 F.2d 641 (7th Cir. 1960).29 370 U.S. 9 (1962).30171 NLRB 1145 (1968). enfd 413 F2d 921 (th Cir. 1969).limited to a portion of the working day, they areplainly unwilling to assume the status of strikers-astatus contemplating a risk of replacement and a lossof pay ... employees cannot properly seek to maintainthe benefits of remaining in a paid employee statuswhile refusing to perform all the work they were hiredto do."The Board, in Polytech, from its above analysis of theWashington Aluminum, Omaha, and Swift cases, found (195NLRB at 696):...the existence of a presumption that a single con-certed refusal to work overtime is a protected strikeactivity; and that such presumption should be deemedrebutted when and only when the evidence demon-strates that the stoppage is a part of a plan or patternof intermittent action which is inconsistent with agenuine strike or genuine performance by employees ofthe work normally expected of them by the employer.In the present matter, as in Washington Aluminum,Omaha, and Polytech, the employees are unrepresented anddo not have the benefit of established procedures to protestundesirable working conditions.' As in Washington Alumi-num and Polytech, their work refusal was not preceded byspecific demands upon their employer, and their rejectionof the overtime assignment included no discussion with theRespondent of future plans. The evidence did not show thatthe refusal by these employees to accept the 10-hour shifton June 3-4 was part of a plan or pattern of intermittentaction inconsistent with a genuine strike or performance by1j The Respondent, citing Washington Aluminum. Polvtech, IncorporatedN.L.R B v. Sen-Air, Inc. 401 F.2d 363 (lOth Cir. 1968); and Advance Indus-tries Division-Overhead Door Corporation v. N.L.R.B.. 540 F.2d 878 (7th Cir.1976). contends that the walkout herein was unprotected, as the Respondenthad published a grievance procedure through which the employees werebound to have pursued their complaint. The Respondent refers to a proce-dure it unilaterally had imposed before the advent of the Union wherebyemployees could bring complaints to management's attention through theirsupervisors. The final steps was a "hearing" in Quillen's office. In the Board'sdecision in Advance Industries Division-Overhead Door Corporation, 220NLRB 431. 432 (1975). by which, of course, I am bound, it was found that"the existence of a grievance procedure unilaterally established by Respon-dent does not provide a sufficient basis for denying the protection of the Actto the ... employees." there distinguishing between that type of grievanceprocedure and one reached mutually through the collective-bargaining pro-cess. Although the court did not agree that the grievance procedure in Ad-vance Industries should be discounted as unilaterally imposed, the circum-stances are distinguishable, as the employees in that case had seriouslycompromised the Employer's property right by refusing to leave the plant,the court found no evidence that the grievance procedure was ineffective orsham and, in such circumstances, found that the employees could not justifytheir refusal to leave the plant on the grounds that no other method wasavailable to present their grievance. In the present case, the employees' ac-tions were less extreme. The employees did not occupy the Respondent'spremises but merely left work an hour early. In addition, the "hearing" inQuillen's office, which culminates the Respondent's grievance procedure, asthe evidence establishes, is also associated with the Respondent's disciplinaryprocedure and symbolizes the Respondent's control.The other cases cited by the Respondent are not supportive. In Washing-ton Aluminum, Serv-Air. Inc., and Poly tech, Incorporated, the respective tribu-nals, in finding violations, cited that the employees had no bargaining repre-sentative and no established or structured grievance procedures. As in theBoard's A4dvance Industries decision, a reading of these cases indicates thatthe referred grievance procedure means one established contractually by mu-tual agreement.619 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployees of the work normally expected of them, so as torebut the presumption prescrbed in Polvech.32I therefore conclude that the Respondent's discharge ofthe employees was violative of Section 8(a)( 1) of the Act."3IV. THE EFFEECI OF THE UNFAIR LABOR PRACTICES UPON(C )MMERC EThe activities of the Respondent set forth in section 111,above, occurring in connection with the Respondent's op-erations described in section 1, above, have a close, inti-mate, and substantial relationship to trade, traffic, and com-merce among the several States and tend to lead to labordisputes burdening and obstructing commerce and the freeflow thereof.V. THE REMEDYHaving found that the Respondent violated Section8(a)( ) of the Act by discharging Billy Haynes, PaulMcMullin, Mike Hayes, Gerald Cook, Everett Simpson,Owen Bunch, and Rexel Gregory, I will recommend thatthe Respondent offer them immediate and full reinstate-ment to their former or substantially equivalent positions,without prejudice to their seniority or other rights andprivileges, and reimburse them for any loss of pay and otheremployee benefits they may have suffered. Backpay andinterest thereon shall be computed in the manner describedin F W. Woolworth Company34and Florida Steel Corpora-lion. '5Upon the basis of the foregoing findings of fact, andupon the entire record in the case. I make the following:CONCLUSIONS OF LAW1. The Respondent is an employer within the meaning ofSection 2(2) of the Act and is engaged in commerce withinthe meaning of Section 2(6) and (7) of the Act.2. By discharging Billy Haynes, Paul McMullin, MikeHayes, Gerald Cook, Everett Simpson, Owen Bunch. andRexel Gregory, the Respondent has interfered with, re-strained, and coerced employees in the exercise of the rightsguaranteed them in Section 7 of the Act and has therebyengaged in unfair labor practices within the meaning ofSection 8(a)(1) of the Act.3. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section IO(c) of theAct, I hereby issue the following recommended:32 No merit is found in the Respondent's contention that Gregory's use ofstrong language to Quillen during the June 6 interview warrants denying himreinstatement. The burden to establish a basis for denial of reinstatement isupon the party seeking to block reinstatement. Big "G" Corporation, 223NLRB 1349 (1976). The statements attributed to Gregory were nothing morethan rough language by a man under stress of discharge, and there is noevidence that violence was intended or that it occurred. Asplundh Tree E.x-pert Company. 220 NLRB 352, fn. 2 (1975). Accordingly, the Respondent'sburden in this regard has not been met.13 Also see Florida Steel Corporation, 221 NLRB 554, 558-559 (1975).-90 NLRB 289 (1950).35 231 NLRB 651 (1977). See. generally, Isis Plumbing & Heating Co., 138NLRB 716 (1962).ORDER36The Respondent, J. P. Hamer Lumber Company, Divi-sion of Gamble Brothers, Inc., Burnside, Kentucky, its offi-cers, agents, successors, and assigns, shall:1. Cease and desist from:(a) Interfering with, restraining, or coercing employeesby discharging or in any other manner discriminatingagainst them for striking, conducting a work stoppage, orengaging otherwise in concerted protected activities.(b) In any like or related manner restraining or coercingemployees in the exercise of the rights guaranteed them inSection 7 of the Act.2. Take the following affirmative action, which is neces-sary to effectuate the policies of the Act:(a) Offer Billy Haynes, Paul McMullin, Mike Hayes,Gerald Cook, Everett Simpson, Owen Bunch, and RexelGregory immediate and full reinstatement to their formerpositions or, if those positions no longer exist, to substan-tially equivalent positions, without prejudice to their senior-ity or other rights and privileges, and make them whole forany loss of earnings they may have suffered by reason of thediscrimination against them, in the manner set forth in thesection of this Decision entitled "The Remedy."(b) Expunge from its files the discharge notices to theabove-named employees issued in connection with theirprotected concerted walkout in refusing to work additionalovertime on June 4, 1977, and refrain from using them asgrounds for further disciplinary action against these em-ployees.(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, all pay-roll records, social security payment records, timecards,personnel records and reports, and all other records neces-sary to analyze the amount of backpay due under the termsof this Order.(d) Post at its Burnside, Kentucky, facility copies of theattached notice marked "Appendix."" Copies of said no-tice, on forms provided by the Regional Director for Re-gion 9, after being duly signed by the Respondent's repre-sentative, shall be posted by the Respondent immediatelyupon receipt thereof, and be maintained by it for 60 con-secutive days thereafter, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by the Respondent to in-sure that said notices are not altered, defaced, or covered byany other material.(e) Notify the Regional Director for Region 9, in writing,within 20 days from the date of this Order, what steps Re-spondent has taken to comply herewith.1e In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the findings,conclusions, and recoinmended Order herein shall, as provided by Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes."7 In the event that this Order is enforced by ajudgment of a United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to a Judgmentof the United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board."620